Citation Nr: 9903074	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-24 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

2.  Entitlement to a compensable evaluation for residuals of 
a skull fracture, diagnosed as supra orbital neuropathy with 
a residual scar and hypalgesia of the right forehead.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to May 1967 
and from March 1974 to January 1975.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claims for increased 
(compensable) evaluations for his bilateral hearing loss and 
residuals of a skull fracture, characterized as a 
supraorbital neuropathy with a residual scar and hypalgesia 
of the right forehead. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  Service connection is in effect for bilateral hearing 
loss. 

3.  On the most recent VA audiological examination report, 
the veteran is shown to have Level II hearing in his right 
ear and Level VII in the left ear.  

4.  The veteran's residuals of a skull fracture, is 
manifested by complaint of decreased sensation over the right 
eyebrow and right side of the forehead without objective 
evidence of impairment of the 5th cranial nerve or tenderness 
of a scar over the eyebrow.  



CONCLUSIONS OF LAW

1.  The criteria for assignment of a 10 percent evaluation 
for bilateral hearing loss have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1-4.14, 4.85, 
4.87, Diagnostic Code 6101 (1998).  

2.  The criteria for assignment of a compensable evaluation 
for the veteran's residuals of a skull fracture, diagnosed as 
supraorbital neuropathy with a residual scar and hypalgesia 
of the right forehead, have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1-4.14, 4.124a, 
Diagnostic Code 8205 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The preliminary question before the Board is whether the 
veteran has submitted well-grounded claims for assignment of 
compensable evaluations for bilateral hearing loss and for 
residuals of a skull fracture, characterized as a 
supraorbital neuropathy with a residual scar and hypalgesia 
of the right forehead, within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  In addition, the Board must also 
consider whether the VA has properly assisted the veteran in 
the development of his claims.  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 (1992).  
Accordingly, the Board finds that the veteran has presented 
claims that are well grounded.  

Once a claimant has presented well-grounded claims, the VA 
has a duty to assist him in developing facts which are 
pertinent to those claims.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolutions of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of medical treatment following service, reports of VA 
rating examinations, and transcripts of hearing testimony 
given before a Hearing Officer at the RO, and before the 
undersigned Board Member.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

II.  Bilateral Hearing Loss

The standards for rating an impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85 et seq. (1998).  In evaluating 
service-connected hearing impairment, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  

In this case, service connection was granted for bilateral 
hearing loss by a rating decision of September 1967, and a 
noncompensable evaluation was assigned.  That decision 
considered a VA audiological examination conducted in August 
1967, which found the veteran's pure tone thresholds, in 
decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
45
LEFT
35
30
65
--
85

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 82 percent in the left ear.  
The degree of impairment shown under the applicable 
regulations in effect at that time demonstrated a disability 
for VA purposes, but it was determined that the degree of 
severity of that disability did not warrant assignment of a 
compensable evaluation.  

In January 1992, the veteran filed a claim seeking an 
increased (compensable) evaluation for his bilateral hearing 
loss.  He maintained, in essence, that the severity of his 
hearing disability had become worse and that he experienced 
difficulty in distinguishing spoken voices from background 
noise, and that he often became involved in awkward social 
situations resulting from his difficulty in understanding 
others.  

The veteran was provided a VA audiological examination in May 
1992.  The results of that test found that the veteran's pure 
tone thresholds, in decibels, to be as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
85
90
LEFT
20
30
75
105+
105+

The average pure tone decibel loss in the right ear was 50, 
and in the left ear was 79+.  (The average is computed from 
the results at 1000, 2000, 3000, and 4000-Hertz (Hz); the 
results at 500 Hz are only used to determine whether hearing 
loss disability under VA standards, is present.)  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 98 percent in the left ear.

Applying the pertinent rating criteria to the veteran's May 
1992 examination results yields a numerical category 
designation of I in the right ear (between 50 and 57 average 
pure tone decibel hearing loss, with between 92 and 100 
percent of speech discrimination), and II in the left ear 
(between 74 and 81 average pure tone decibel hearing loss, 
with between 92 and 100 percent of speech discrimination).  
Entering the category designations for the veteran's 
bilateral hearing loss into Table VII produces a disability 
evaluation of zero percent, under 38 C.F.R. § 4.87a, 
Diagnostic Code 6100 (1998).  

In December 1994, the veteran underwent an additional VA 
audiological examination.  The results of that test found 
that the veteran's pure tone thresholds, in decibels, to be 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
80
95
LEFT
25
25
70
90
90

The average pure tone decibel loss in the right ear was 50, 
and in the left ear 68. Speech recognition ability was 88 
percent in the right ear and 80 percent in the left ear.  The 
results yield a numerical category designation of II for the 
right ear (between 50 and 57 average pure tone decibel 
hearing loss, with between 84 and 90 percent of speech 
discrimination) and III for the left ear (between 66 and 73 
average pure tone decibel hearing loss, with between 84 and 
90 percent of speech discrimination).  Entering the category 
designations for the veteran's bilateral hearing loss into 
Table VII produces a disability percentage evaluation of zero 
percent, under Diagnostic Code 6100.  

At his hearing before the Board in August 1998, the veteran 
submitted a copy of an audiological evaluation in February 
1997 at the Cleveland VA Medical Center.  He said that he had 
been issued a hearing aid for the right ear.  The veteran 
waived initial consideration of the report by the RO.  (Such 
VA generated records are constructively of record in any 
event.  See Bell v Derwinski, 2 Vet. App. 611, 162 (1992)).  
According to the report, signed by an audiologist, the 
veteran's pure tone thresholds, in decibels, were reported as 
follows:  







HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
85
85
LEFT
45
50
80
110+
110+

The average pure tone decibel loss in the right ear was 53, 
and in the left ear was 88.  (The average is computed from 
the results at 1000, 2000, 3000, and 4000 Hz; the results at 
500 Hz are only used to determine whether hearing loss 
disability, under VA standards, is present).  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 72 percent in the left ear.

Applying the pertinent rating criteria for the veteran's 
February 1997 examination results yields a numerical category 
designation of II in the right ear (between 50 and 57 average 
pure tone decibel hearing loss, with between 84 and 90 
percent of speech discrimination) and VII on the left 
(between 82 and 89 average pure tone decibel hearing loss, 
with between 68 and 74 percent of speech discrimination).  
Such levels are productive of a 10 percent rating under 
38 C.F.R. § 4.87a, Diagnostic Code 6101 (1998).  

Accordingly, although earlier audiological evaluations did 
not support a compensable hearing loss, the veteran's 
disability in the left ear, in particular, appears to have 
advanced to a level which satisfies the requirement for a 10 
percent rating and to this extent the appeal is granted.  
Given the mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations the veteran's bilateral hearing loss does not 
warrant assignment of a rating in excess of 10 percent.  

III.  Residuals of a Skull Fracture

The veteran was initially granted service connection for 
residuals of a skull fracture by a rating decision of 
September 1967, and was assigned a 10 percent evaluation, 
effective from May 2, 1967, until he returned to active 
service in March 1974.  After his second period of service 
and pursuant to his claim for the re-establishment of his 
previous benefits, his service-connected disabilities were 
re-evaluated.  By a rating decision of June 1976, service 
connection for residuals of a skull fracture was re-
established, and a noncompensable evaluation was assigned, 
effective from January 11, 1975.  The assignment of a 
noncompensable evaluation was based on a September 1975 VA 
rating examination which showed the veteran's residuals of a 
skull fracture to be essentially asymptomatic except for a 
one square inch area of hypalgesia over the right 
supraorbital area.  

The veteran filed a claim for compensation in his residuals 
of a skull fracture in January 1992.  In support of his 
claim, he submitted clinical treatment records dating from 
March 1981 through December 1994.  None of these records 
shows any treatment for or complaints relating to the 
veteran's residuals of a skull fracture, diagnosed as 
supraorbital neuropathy with a residual scar and hypalgesia 
of the right forehead.  

The veteran underwent VA rating examinations in May 1992 and 
in December 1994.  The report of the May 1992 examination 
indicates that the veteran had a scar over the right eyebrow, 
and the medical history noted that he experienced loss of 
sensation of the right side of his forehead.  The objective 
findings included loss of sensation over the right side of 
the forehead and over the right eyebrow.  The report of the 
December 1994 examination shows that the veteran's cranial 
nerves were intact, including the 5th cranial nerve where no 
apparent sensory deficit was elicitable.  Cerebellar and 
extrapyramidal examinations were both within normal limits.  
The examiner did not include any diagnoses in the report 
related to residuals of a skull fracture.  

The veteran presented testimony at personal hearings in 
November 1994 at the RO before a Hearing Officer and in 
August 1998 before the undersigned Board Member.  In both 
hearings, he testified that he area above his eye swelled and 
twitched when he became excited or tired, and he would 
experience sharp headaches at least once daily, usually in 
the afternoon.  He said that he took Tylenol.  The veteran 
said that the area of the original injury was not painful, 
but that his eye also watered and became red when it was 
aggravated.  

Applying the evidence of record to the veteran's service-
connected residuals of a skull fracture, diagnosed as 
supraorbital neuropathy with a residual scar and hypalgesia 
of the right forehead, to the evaluative criteria found at 
38 C.F.R. § 4.124a, Diagnostic Code 8205 (1998), the Board 
concludes that the preponderance of the evidence is against 
assignment of a compensable evaluation.  

Under Diagnostic Code 8205, ratings for disabilities 
involving the fifth cranial nerve contemplate assignment of a 
disability evaluation based on the degree of paralysis caused 
by disease or injury to that nerve.  For a 10 percent 
evaluation, moderate incomplete paralysis must be shown.  
Assignment of a 30 percent evaluation is shown for incomplete 
severe paralysis of the fifth cranial nerve, and for complete 
paralysis, a 50 percent evaluation is warranted.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8205.  The rating code 
contemplates that cranial neuritis and cranial neuralgia may 
be assigned maximum ratings for moderate incomplete paralysis 
with characteristic loss of reflexes, muscle atrophy, sensory 
disturbance and constant pain istribution so as 
to identify the nerve, see 38 C.F.R. § 4.124.  

As noted, the veteran's symptomatology is only objectively 
shown to involve a one-square inch area of decreased sensory 
ability in the area above the right forehead.  The objective 
evidence does not disclose other paralysis.  The Board 
recognizes that the veteran has complained of a watery, 
swollen, and tired right eye, with recurrent headaches, but 
such symptoms are not noted in either the May 1992 or the 
December 1994 rating examinations.  The skull fracture 
residuals have not been characterized as productive or 
neuritis or neuralgia.  None of the veteran's contemporaneous 
clinical treatment records discussed above document any 
complaints or treatment medically associated with the skull 
fracture.  Further, such complaints are not among the rating 
criteria for paralysis of the trigeminal cranial nerve.  

In short, the veteran does not appear to have medical 
impairment to a compensable degree as a result of the 
residuals of a skull fracture, diagnosed as supra orbital 
neuropathy with a residual scar and hypalgesia of the right 
forehead.  In addition, the preponderance of the evidence is 
against assignment of a compensable  evaluation under any 
other diagnostic code.  See generally 38 C.F.R. § 4.124a, 
Diagnostic Code 8205.  The veteran testified that his scar 
was not painful or tender, and there is no evidence 
suggestive of painful or disfiguring scarring above his right 
eye.  See generally 38 C.F.R. § 7800 (1998).  Therefore, his 
claim for an increased or compensable evaluation must be 
denied.  Because there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to reasonable doubt in 
his favor, the provisions of 38 U.S.C.A. § 5107 are not 
applicable. 

VI.  Conclusion

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1998).  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here, there has been no assertion or 
showing that the disabilities under consideration, residuals 
of a skull fracture and bilateral hearing loss, have caused 
marked interference with employment, have necessitated 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  

The Board notes that the veteran has a long work history, and 
is currently employed as a special waste inspector for 
Superior Services of Mansfield.  In the absence of factors 
suggestive of an unusual disability picture associated with 
the disabilities at issue in this appeal, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1998) is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  








ORDER

Entitlement to a compensable evaluation for the veteran's 
residuals of a skull fracture, diagnosed as supraorbital 
neuropathy with a residual scar and hypalgesia of the right 
forehead, is denied.

Subject to the applicable regulations governing the award of 
monetary benefits, a 10 percent evaluation for bilateral 
hearing loss is granted.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals






- 11 -


